Exhibit 10.22
[Letterhead of Progress Software Corporation]
May 12, 2009
Richard D. Reidy
3 Blueberry Circle
Andover, MA 01810
Dear Rick:
The purpose of this letter is to set forth your compensation terms as President
and Chief Executive Officer of Progress Software Corporation (“PSC” or the
“Company”). The effective date of your promotion to President and Chief
Executive Officer was March 30, 2009.

1.   Base Salary. In accordance with the general cash compensation freeze in
place at the Company, your base salary for FY09 will continue to be $330,000,
payable on regular pay dates of the Company and subject to applicable employment
and income tax withholding. Upon lifting such general cash compensation freeze,
the Compensation Committee of the Board of Directors of the Company will review
and, to the extent necessary, increase your base salary to reflect then market
base salary rates for chief executive officers of comparable software companies.
Although market conditions could change, you and the Company acknowledge that
the current market base salary rate for a CEO of a comparable software company
is $450,000.   2.   Bonus. You will be entitled to participate in the Company’s
Executive and Key Contributor Bonus program for FY09 at your current target
bonus of $270,000. Upon lifting the general cash compensation freeze described
above, the Compensation Committee will review and, to the extent necessary,
increase your target bonus to reflect then market bonus rates for CEOs of
comparable software companies. Although market conditions could change, you and
the Company acknowledge that the current market bonus rate for a CEO of a
comparable software company is $450,000.   3.   Benefits. You will continue to
participate in the Company’s employee benefit plans, including Medical
Insurance, Dental Insurance, Vision Insurance, Life Insurance, Long and Short
Term Disability, the 401(k) plan, Employee Stock Purchase Plan, paid vacations
and holidays, in each case, subject to the terms and conditions of those plans
or programs, as amended from time to time.

 



--------------------------------------------------------------------------------



 



4.   Equity Compensation. At the May 12, 2009 meeting of the Compensation
Committee, and as part of the broad-based employee equity grants, it will be
recommended that the Compensation Committee approve the issuance to you of
87,500 stock options and 75,000 restricted stock units (RSUs). The stock option
award represents one-half of your total stock option allocation for FY09, with
an additional 87,500 stock options anticipated to be issued at the October 2009
Compensation Committee meeting. The RSU award represents your entire RSU
allocation for FY09. The terms and conditions of such stock option and RSU
awards will be substantially identical to the terms applicable to the
broad-based employee awards being made at the same Compensation Committee
meeting. You will be eligible for additional equity awards in future years
consistent with market practices for CEOs of comparable software companies.

The Company agrees to enter into a severance agreement providing you with
certain compensation and benefits following the termination of your employment
on customary terms and conditions to be finalized.
Except as noted above, all other terms and conditions of your employment with
the Company remain unchanged.
Please acknowledge your acceptance of these terms by signing in the space below.
Sincerely,

                  By:   /s/ Michael L. Mark         Michael L. Mark        Lead
Independent Director, Board of Directors
Progress Software Corporation     

ACKNOWLEDGED AND AGREED TO:

         
/s/ Richard D. Reidy
 
Richard D. Reidy
  5/28/09
 
Date    

-2-